DETAILED ACTION
		This Office action is in response to Request for Continued Examination (RCE) filed on August 15, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a logic circuit having first and second input terminals and an output terminal, the first input terminal of the logic circuit coupled to the output terminal of the first sensing circuit, the second input terminal of the logic circuit coupled to the output terminal of the second sensing circuit; a first driver circuit having first and second input terminals and an output terminal, the first input terminal of the first driver circuit coupled to the output terminal of the logic circuit, the output terminal of the first driver circuit coupled to the control terminal of the first transistor, the first driver circuit configured to output a drive signal responsive to a pulse width modulation signal at 4s-the second input terminal of the first driver circuit and a signal from the logic circuit at the first input terminal of the first driver circuit” in combination with all other claim limitations. Claims 2-8 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “a first current sensing circuit coupled to the low-side switching transistor, the first current sensing circuit including: a voltage source having a first terminal coupled to the second terminal of the low-side switching transistor and having a second terminal; and a comparator having a first input coupled to the second terminal of the voltage source, having a second input coupled to the first terminal of the low-side switching transistor” in combination with all other claim limitations. Claims 10-15 depend directly or indirectly from claim 9, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “a driver circuit having a first input terminal coupled to the first and the second current sensing circuits, having a second input terminal, and having an output terminal coupled to the high-side transistor control node, the driver circuit configured to: provide a first control signal to the high-side transistor control node responsive to a pulse width modulation signal at the second input terminal and responsive to the first current exceeding a first threshold or the second current exceeding a second threshold; and provide a second control signal to the high-side transistor control node responsive to the pulse width modulation signal and responsive to the first current not exceeding the first threshold and the second current not exceeding the second threshold” in combination with all other claim limitations. Claims 17-20 depend directly or indirectly from claim 16, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838